    Case 4:17-cv-02680 Document 241 Filed on 07/15/19 in TXSD Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
 SIX DIMENSIONS, INC.,                      §
                                            §
        Plaintiff,                          §
                                            §
   v.                                       §
                                            §            Case No. 4:17-CV-02680
                                            §
 PERFICIENT, INC. and                       §
 LYNN M. BRADING,                           §
                                            §
        Defendants.                         §

 DEFENDANT LYNN BRADING’S MOTION FOR STAY OF EXECUTION
  OF JUDGMENT PENDING RESOLUTION OF POST-TRIAL ISSUES

        Defendant Lynn Brading files this Motion for Stay of Execution of Judgment

pursuant to Fed. R. Civ. P. 62. Brading seeks an extension of the automatic stay

provided by Rule 62 until the Court rules on the pending post-trial issues, including the

parties’ respective bills of costs, Plaintiff’s Motion for Attorneys’ Fees, Reasonable

Costs, and Pre-Judgment Interest, and Plaintiff’s Motion for New Trial.

                              I.     INTRODUCTION

        Following the Court’s entry of Judgment (Dkt. No. 225) on June 14, 2019, the

parties have submitted opposed Bills of Costs (Dkt. Nos. 229, 232, 235), and Plaintiff

has filed a Motion for Attorneys’ Fees, Reasonable Costs, and Pre-Judgment Interest

(Dkt. No. 231), and a Motion for New Trial (Dkt. No. 239). Because resolution of these

pending post-trial motions could impact the amount of the supersedeas bond required

of Brading on appeal, Brading requests that the Court extend the automatic stay of
     Case 4:17-cv-02680 Document 241 Filed on 07/15/19 in TXSD Page 2 of 5




execution of judgment provided by Rule 62 until the Court rules on these pending post-

trial issues.

                                II.   ARGUMENT

       Pursuant to Fed. R. Civ. P. 62(a), “execution on a judgment and proceedings to

enforce it are stayed for 30 days after its entry, unless the court orders otherwise.”

Defendant Lynn Brading asks the Court to extend this stay until pending post-trial

issues which could impact the amount of the judgment against her are resolved.

       The Court has “considerable discretion” to fashion relief under Fed. R. Civ. P.

62. In re Decker Oaks Dev. II., Ltd., 2008 Bankr. LEXIS 4349 at *14-15 (Bankr. S.D.

Tex. July 21, 2008) (citing Poplar Grove, Etc. v. Bache Halsey Stuart, Inc., 600 F.2d

1189, 1191 (5th Cir. 1979)).

       Lynn Brading, the individual defendant in this case against whom the Judgment

for $287,000 was entered on June 14, 2019, has filed a Notice of Appeal with respect

to the Court’s December 28, 2018 Order (Dkt. No. 133) granting Plaintiff Six

Dimension, Inc.’s Motion for Summary Judgment as to Defendant Brading’s breach

of contract, and the Judgment (Dkt. No. 225) entered in favor of the Plaintiff and

against Defendant Brading on that claim. Defendant Brading intends to ask the Court

to approve a supersedeas bond that would stay execution of the judgment against her

pursuant to Fed. R. Civ. P. 62(b).
    Case 4:17-cv-02680 Document 241 Filed on 07/15/19 in TXSD Page 3 of 5




       However, all of the parties to the lawsuit have raised post-trial issues that have

the potential to impact the amount of the supersedeas bond that may be required of

Brading to stay execution of the judgment against her pending appeal. More

specifically, all three parties to the lawsuit have submitted opposed Bills of Costs (Dkt.

Nos. 229, 232, 235), and Plaintiff has filed a Motion for Attorneys’ Fees, Reasonable

Costs, and Pre-Judgment Interest (Dkt. No. 231), and a Motion for New Trial (Dkt.

No. 239).

       Because the amount of the bond cannot be calculated, if the requested stay is not

granted, Defendant Brading could be forced to secure multiple supersedeas bonds, at

potentially greater expense than obtaining a single bond.

       There is little or no likelihood of harm to Plaintiff. The post-trial issues which

render calculation of the bond amount impossible will be resolved within a relatively

short period of time, and Defendant Brading intends to request and post an appropriate

bond once the amount of the bond can be determined.

                                 III.   CONCLUSION

       For all of the reasons set forth in this Motion, Defendant Lynn Brading requests

that the Court extend the automatic stay of execution of judgment provided by Rule 62

until the Court rules on the parties’ pending post-trial filings.
Case 4:17-cv-02680 Document 241 Filed on 07/15/19 in TXSD Page 4 of 5




 DATED this 15th day of July, 2019.


                                      Respectfully Submitted,
                                      /s/ Patrick S. Richter
                                      Adam D. Hirtz
                                      SDTX #3209507
                                      Jackson Lewis P.C.
                                      222 South Central Avenue, Suite 900
                                      St. Louis, Missouri 63105
                                      (314) 746-4809
                                      Fax (314) 746-4848
                                      adam.hirtz@jacksonlewis.com


                                      Patrick S. Richter
                                      State Bar No. 00791524
                                      Jackson Lewis P.C.
                                      816 Congress Avenue, Suite 1530
                                      Austin, Texas 78701
                                      (512) 362-7100
                                      Fax (512) 362-5574
                                      patrick.richter@jacksonlewis.com

                                      Robert D. Shank
                                      (admitted pro hac vice)
                                      Jackson Lewis P.C.
                                      PNC Center, 26th Floor
                                      201 E. Fifth Street
                                      Cincinnati, Ohio 45202
                                      (513) 873-2144
                                      Fax (513) 898-0051
                                      robert.shank@jacksonlewis.com

                                      ATTORNEYS FOR DEFENDANT
                                      LYNN BRADING
    Case 4:17-cv-02680 Document 241 Filed on 07/15/19 in TXSD Page 5 of 5




                        CERTIFICATE OF CONFERENCE

      I hereby certify that I have attempted to confer with counsel for Plaintiff on
July 15, 2019 concerning the relief requested by this Motion. Counsel for Plaintiff
did not respond, so it is assumed that they are opposed to the motion.



                                                 /s/ Patrick S. Richter
                                                 Patrick S. Richter


                            CERTIFICATE OF SERVICE

       I hereby certify that on July 15, 2019, I filed the foregoing using the electronic
filing system in accordance with this Court’s e-service protocols, which constitutes
service upon counsel of record.



                                                 /s/ Patrick S. Richter
                                                 Patrick S. Richter
